                  UNITED STATES DISTRICT COURT
                 MIDDLE DISTRICT OF PENNSYLVANIA

MARK MALONEY and                          :
STEPHANIE MALONEY,
                                          :
             Plaintiffs                       CIVIL ACTION NO. 3:18-2268
                                          :
       v.                                         (JUDGE MANNION)
                                          :
MT. AIRY #1, LLC and LIANNE
R. ASBURY,                                :

            Defendants                    :


                              MEMORANDUM

      Before the court are defendants’ motions to dismiss plaintiffs’ amended

complaint. (Doc. 26, Doc. 28). For the reasons stated below, defendants’

motions will be GRANTED.



I.    PROCEDURAL HISTORY

      On November 26, 2018, plaintiffs Mark and Stephanie Maloney

(“plaintiffs”) filed a complaint alleging negligent supervision, false light,

intentional infliction of emotional distress, and tortious interference with

existing and/or prospective contractual relationships. (Doc. 1). On March 12,

2019, defendants filed a motion to dismiss the plaintiffs’ complaint (Doc. 6),

along with a brief in support (Doc. 7).
      After having been granted leave to amend their complaint, on July 16,

2019, plaintiffs filed an amended complaint again alleging negligent

supervision, false light, intentional infliction of emotional distress, tortious

interference with existing and/or prospective contractual relationships. (Doc.

25). In addition, the plaintiffs sought a declaratory judgment of their rights

pursuant to 28 U.S.C.A. §2201. On July 29, 2019, defendants each filed a

motion to dismiss the amended complaint pursuant to Fed.R.Civ.P. 12(b)(6)

(Doc. 26, Doc. 28), along with a brief in support (Doc. 27, Doc. 29,

respectively). With all briefing completed, defendants’ motions to dismiss are

now ripe for disposition.



II.   FACTUAL BACKGROUND1

      In plaintiffs’ amended complaint, they allege that plaintiff Mark

Maloney engaged in professional business and plaintiffs Mark and Stephanie

Maloney engaged in personal enjoyment at Mt. Airy resort. Plaintiffs further

allege that Mt. Airy was aware that plaintiff Mark Maloney regularly

conducted business at Mt. Airy resort and used Mt. Airy’s offerings to




      1
       Accepting all well-pleaded facts as true, as the court must do on a
motion to dismiss, the factual background is compiled using those facts
which the plaintiffs allege in their amended complaint.
                                     -2-
facilitate and further his regular business among his existing and prospective

clientele. Plaintiffs are both members of Mt. Airy’s Casino Players’ Club.

      Plaintiffs allege that on November 26, 2016 they went to Mt. Airy

casino to have dinner at a restaurant located on Mt. Airy’s premises. Several

guests joined plaintiffs for dinner, including plaintiffs’ son Michael Maloney

(“Mr. Maloney”) and his guest Priyanka Phalod (“Ms. Phalod”). Both Mr.

Maloney and Ms. Phalod were over the age of twenty-one. Ms. Phalod is an

Indian national and resident of Hong Kong. Upon arrival, Ms. Phalod

presented her Hong Kong permanent resident card and her Optional

Practical Training (“OPT”) Work Authorization card. A Mt. Airy security officer

stated that both forms of identification that Ms. Phalod presented were

insufficient to establish her age. Plaintiffs allege that Ms. Phalod then offered

to show the security guard a photo of her passport, but he refused to review

the photo. Mr. Maloney informed the security officer that the two were

meeting family for dinner at a restaurant and did not intend to participate in

any gaming. In order to allow Ms. Phalod to proceed to the restaurant, the

security officer informed Ms. Phalod that she would have to wear a yellow

wristband which identified her as ineligible to participate in any activities on

the casino floor. Once a yellow wrist band was placed on Ms. Phalod, the




                                      -3-
two were escorted to the restaurant by at least one member of Mt. Airy’s

security staff.

       At the restaurant, Mr. Maloney and Ms. Phalod were seated with their

party, and the two ordered appetizers and cocktails. The waitress did not ask

Mr. Maloney or Ms. Phalod for identification before taking their cocktail

orders. The waitress delivered Mr. Maloney and Ms. Phalod their drinks

without incident. At all relevant times, the wristband placed on Ms. Phalod’s

wrist by security remained in plain view. After delivering Mr. Maloney and

Ms. Phalod their drinks, the waitress approached the table and asked the

two for their identification. Mr. Maloney produced his driver’s license and Ms.

Phalod produced her OTP Work Authorization card and Hong Kong

permanent resident card for the waitress to review.

       Shortly after the waitress reviewed Mr. Maloney and Ms. Phalod’s

identification, the waitress returned to the table to warn plaintiffs and their

guests that security was en route to their location. Within a few minutes at

least one individual arrived at the restaurant. The individual was dressed in

all black. This dress was similar, if not identical, to the member of Mt. Airy’s

security staff that plaintiffs interacted with earlier in the evening. A short time

later, the individual approached the table and requested to see Ms. Phalod’s

identification. Mr. Maloney handed the individual Ms. Phalod’s personal


                                       -4-
identification and asked for an explanation for the security staff’s actions. The

staff member stated that Mt. Airy had an issue with Ms. Phalod consuming

alcoholic beverages. Plaintiff Mark Maloney recorded portions of this

exchange on his cell phone. Plaintiffs allege that when the security staff

member found out that plaintiff Mark Maloney was recording their exchange,

he attempted to physically block the phone’s camera and demanded that the

plaintiff stop recording. Plaintiff Mark Maloney explained his desire to

continue recording the ongoing incident because of the security staff

member’s inexplicable behavior and intrusion upon his party’s dinner. He

expressed his dissatisfaction with how Mt. Airy was treating plaintiffs and

their guests. The security staff member threatened to physically remove

plaintiff Mark Maloney from the premises unless he immediately stopped

recording the ongoing events.

      Once Ms. Phalod’s personal identification was returned to Mr.

Maloney, he and Ms. Phalod started walking toward the exit of the restaurant.

The security staff member followed closely behind the two. Plaintiffs allege

that when Mr. Maloney and Ms. Phalod exited the restaurant, the two were

met by four or five additional Mt. Airy security officers who followed them as

they attempted to leave the facility. One of the security officers told the

couple that they could not exit through the casino and would have to take a


                                      -5-
different route which was longer. The security officers insisted on escorting

them out of the casino via this alternate route. Plaintiffs, concerned for their

son, followed the couple and security staff members to the exit.

      Upon exiting Mt. Airy’s facility, another individual dressed in black,

presumably another member of Mt. Airy’s security staff, approached the

couple. Mr. Maloney requested the individual leave them alone because they

were now outside of the facility. Plaintiffs allege that the individual then

mocked them and told Mr. Maloney that his entire family would be banned

from Mt. Airy. A different security officer told Mr. Maloney that the

Pennsylvania State Police were on their way and instructed Mr. Maloney and

Ms. Phalod to remain on the premises until the state police arrived.

      When a state police trooper arrived, plaintiffs allege that a Mt. Airy

security staff member falsely represented to the trooper that Ms. Phalod

engaged in underaged drinking and attempted to defraud Mt. Airy by

removing the yellow wrist band security placed on her wrist. Mr. Maloney

then recited the events of the evening to the state police trooper and

produced Ms. Phalod’s identification. Ms. Phalod also showed the state

police trooper her wrist to show that the yellow wrist band was still securely

on her wrist. The state police trooper reviewed Ms. Phalod’s personal

identification and stated that the documents were valid proof of identity and


                                     -6-
age. The state police trooper took notes about the incident, and plaintiffs and

their guests were able to leave Mt. Airy’s premises without further incident.

        On December 5, 2016, plaintiffs and Mr. Maloney each received a

letter stating that they were banned from Mt. Airy under threat of arrest and

citation for criminal trespass. Defendant Lianne Asbury, Director of Security,

signed each letter. The letter did not state the reason for the decision but

stated that copies of the letter were being sent to the Pennsylvania State

Police and the Pennsylvania Gaming Control Board.

        The plaintiffs filed the instant action in which they allege that they were

improperly excluded from Mt. Airy casino and later permanently banned from

the premises under threat of criminal trespass. Plaintiffs raise five claims for

relief in their amended complaint, which are as follows: (1) negligent

supervision; (2) false light; (3) intentional infliction of emotional distress; (4)

tortious interference with an existing or prospective contractual relationship

and (5) declaratory judgment.



III.    LEGAL STANDARD
       The defendants’ motions to dismiss are brought pursuant to the

provisions of Fed.R.Civ.P. 12(b)(6). This rule provides for the dismissal of a

complaint, in whole or in part, if the plaintiff fails to state a claim upon which


                                       -7-
relief can be granted. The moving party bears the burden of showing that no

claim has been stated, Hedges v. United States, 404 F.3d 744, 750 (3d Cir.

2005), and dismissal is appropriate only if, accepting all of the facts alleged

in the complaint as true, the plaintiff has failed to plead “enough facts to state

a claim to relief that is plausible on its face.” Bell Atlantic Corp. v. Twombly,

550 U.S. 544, 570 (2007) (abrogating “no set of facts” language found in

Conley v. Gibson, 355 U.S. 41, 45-46 (1957)). The facts alleged must be

sufficient to “raise a right to relief above the speculative level.” Twombly, 550

U.S. at 555. This requirement “calls for enough fact[s] to raise a reasonable

expectation that discovery will reveal evidence of” necessary elements of the

plaintiff’s cause of action. Id. Furthermore, in order to satisfy federal pleading

requirements, the plaintiff must “provide the grounds of his entitlement to

relief,” which “requires more than labels and conclusions, and a formulaic

recitation of the elements of a cause of action will not do.” Phillips v. County

of Allegheny, 515 F.3d 224, 231 (3d Cir. 2008) (brackets and quotations

marks omitted) (quoting Twombly, 550 U.S. 544 at 555).

      In considering a motion to dismiss, the court generally relies on the

complaint, attached exhibits, and matters of public record. See Sands v.

McCormick, 502 F.3d 263 (3d Cir. 2007). The court may also consider

“undisputedly authentic document[s] that a defendant attaches as an exhibit


                                      -8-
to a motion to dismiss if the plaintiff’s claims are based on the [attached]

documents.” Pension Benefit Guar. Corp. v. White Consol. Indus., 998 F.2d

1192, 1196 (3d Cir. 1993). Moreover, “documents whose contents are

alleged in the complaint and whose authenticity no party questions, but which

are not physically attached to the pleading, may be considered.” Pryor v.

Nat’l Collegiate Athletic Ass’n, 288 F.3d 548, 560 (3d Cir. 2002). However,

the court may not rely on other parts of the record in determining a motion to

dismiss. See Jordan v. Fox, Rothschild, O’Brien & Frankel, 20 F.3d 1250,

1261 (3d Cir. 1994).

      Generally, the court should grant leave to amend a complaint before

dismissing it as merely deficient. See, e.g., Fletcher-Harlee Corp. v. Pote

Concrete Contractors, Inc., 482 F.3d 247, 252 (3d Cir. 2007); Grayson v.

Mayview State Hosp., 293 F.3d 103, 108 (3d Cir. 2002); Shane v. Fauver,

213 F.3d 113, 116-17 (3d Cir. 2000). “Dismissal without leave to amend is

justified only on the grounds of bad faith, undue delay, prejudice, or futility.”

Alston v. Parker, 363 F.3d 229, 236 (3d Cir. 2004).




                                      -9-
IV.   DISCUSSION2

      a. Negligent Supervision

      Count I of plaintiffs’ amended complaint sets forth a claim of negligent

 supervision. The plaintiffs allege that defendant Mt. Airy was negligent in

 failing to train and supervise its employees and that Mt. Airy’s negligence

 led to the deprivation of plaintiffs’ constitutional rights. Based upon the

 following, defendants’ motions to dismiss Count I of the amended complaint

 will be GRANTED.

      In order to recover for negligent supervision under Pennsylvania law,

 “a plaintiff must prove that his loss resulted from (1) a failure to exercise

 ordinary care to prevent intentional harm by an employee acting outside

 the scope of his employment, (2) that is committed on the employers’

 premises, (3) when the employer knows or has reason to know of the

 necessity and ability to control the employee.” Belmont v. MB Inv. Partners,

 Inc., 708 F.3d 470,487-88 (3d Cir. 2013). A claim for negligent supervision

 covers the wrongful acts of employees which are outside the scope of their

 employment or not in furtherance of the principal’s business. Belmont v.


      2
       Defendant Asbury’s motion to dismiss makes one legal argument and
otherwise incorporates defendant Mt. Airy’s arguments made in its motion to
dismiss. Since defendant Asbury’s motion incorporates defendant Mt. Airy’s
arguments, Mt. Airy’s motion will be addressed first, followed by defendant
Asbury’s motion.
                                    - 10 -
 MB Inv. Partners, Inc., 2010 WL 2348703 (E.D.Pa. June 10, 2010), aff’d,

 708 F.3d 470 (3d Cir. 2013). See also MDL Am. Investors Life Ins. Co.

 Annuity Marketing & Sales Practices Litig., 2007 WL 2541216 (E.D.Pa.

 Aug. 29, 2007). Nothing in the plaintiffs’ amended complaint alleges that

 the actions of Mt. Airy’s employees were outside of the scope of their

 employment or not in furtherance of Mt. Airy’s business. As such,

 defendants’ motions to dismiss Count I of the amended complaint will be

 GRANTED.


      b. False Light

      Count II of the amended complaint alleges that defendants made false

statements about plaintiffs to unspecified Mount Airy employees, the

Pennsylvania State Police, and the Pennsylvania Gaming Control Board.

Defendants move to dismiss plaintiffs’ false light claim because plaintiffs

have failed to plead publicity of private facts.

      To establish an invasion of privacy/false light claim a plaintiff must

show there was “publicity, given to private facts, which would be highly

offensive to a reasonable person and which are not of legitimate concern to

the public.” Rush v. Phila. Newspapers, Inc., 732 A.2d 648, 654 (Pa. Super.

Ct. 1999). “‘[P]ublicity’ means ‘that the matter is made public, by


                                      - 11 -
communicating it to the public at large, or to so many persons that the matter

must be regarded as substantially certain to become one of public

knowledge.’” Smith v. PNC Bank, 2011 WL 2672013, at *5 (W.D. Pa. June

2, 2011), report and recommendation adopted, 2011 WL 2681245 (W.D. Pa.

July 8, 2011) (citing Doe v. Wyoming Valley Health Care System, 987 A.2d

758, 765-66 (Pa.Super. 2010) (quoting Restatement (Second) of Torts

§652D, Comment A and §652E, Comment A)). “Thus, it is not an invasion of

the right of privacy . . . to communicate a fact concerning the plaintiff’s private

life . . . to a small group of persons.” Id. see also, Gagliardi v. Experian

Information Solutions, Inc. , 2009 WL 365647, at *5 (“Communication to a

few persons does not constitute the required publicity.”). “[W]idespread

dissemination, rather than mere publication, is required.” Id. (citation

omitted).

      Here, plaintiffs allege that defendants made false statements about

them; however, plaintiffs have failed to show widespread dissemination of

the alleged false statements. Plaintiffs allege that false statements in

connection with the events of November 26, 2016 were relayed to some

unspecified Mt. Airy employees, the Pennsylvania State Police and the

Pennsylvania Gaming Control Board. However, the plaintiffs’ allegations do

not reflect that the allegedly false statements were made public, i.e., were


                                      - 12 -
“communicat[ed] . . . to the public at large, or to so many persons that the

matter must be regarded as substantially certain to become one of public

knowledge.” As such, defendants’ motions to dismiss Count II of plaintiffs’

amended complaint will be GRANTED.



      c. Intentional Infliction of Emotional Distress

      Count III of the amended complaint is a claim for intentional infliction

of emotional distress (“IIED”), in which plaintiffs allege that defendants’

conduct was “outrageous, intolerable, in discord with the accepted norms of

society, and exceeded the bounds of common decency.” (Doc. 25, p. 10).

For the reasons stated below, defendants’ motions to dismiss Count III of the

amended complaint will be GRANTED.

      The   Pennsylvania     Supreme      Court   recognized    the    Second

Restatement of Torts §46 definition of IIED, which defines the tort as follows:

“[o]ne who by extreme and outrageous conduct intentionally or recklessly

causes severe emotional distress to another is subject to liability for such

emotional distress, and if bodily harm to the other results from it, for such

bodily harm.” Hoy v. Angelone, 720 A.2d 745, 753 (Pa. 1998). Outrageous

or extreme conduct is behavior so outrageous or so extreme as to go

“beyond all possible bounds of decency, and to be regarded as atrocious,


                                    - 13 -
and utterly intolerable in civilized society.” Cox v. Keystone Carbon Co., 861

F.2d 390, 395 (3d Cir.1988). This high burden is difficult to satisfy under

Pennsylvania law. See Hoy, 720 A.2d at 753-54. The Pennsylvania Superior

Court has held that for conduct to rise to the level of outrageousness

necessary for an IIED claim it must be such that “the recitation of the facts to

an average member of the community would arouse his resentment against

the actor, and lead him to exclaim, ‘Outrageous!’.” Strickland v. Univ. of

Scranton, 700 A.2d 979, 987 (Pa.Super.1997) (internal quotations removed).

“Cases which have found a sufficient basis for a cause of action of intentional

infliction of emotional distress have had presented only the most egregious

conduct.” Hoy, 720 A.2d at 754. See e.g., Papieves v. Lawrence, 263 A.2d

118 (Pa. 1970) (defendant, after striking and killing plaintiff's son with

automobile, and after failing to notify authorities or seek medical assistance,

buried body in a field where discovered two months later and returned to

parents (recognizing but not adopting section 46)).

      In an IIED claim, the determination of whether the conduct is

outrageous is a legal conclusion. Bummell v. City of Harrisburg, 2010 WL

3896382, *5 (M.D.Pa. 2010) (“‘[I]t is for the court to determine in the first

instance’ whether the element of outrageousness has been met.”) (citations

omitted). Even if plaintiffs’ allegations are accepted as true, the court need


                                     - 14 -
not accept the plaintiffs’ characterization of the defendants’ conduct as

outrageous. (See Mankodi v. Trump Marina Associates, LLC, 525 Fed.Appx.

161, 166 (3d Cir. 2013) (Other than a conclusory statement that he “suffered

emotional distress, outrage, and mental suffering,” Mankodi has not alleged

what type of emotional distress he suffered, what symptoms he had, or what

treatment, if any, he sought. Thus, he has not alleged sufficiently severe

emotional distress to support a claim for either IIED.)). The bar for

outrageous conduct is a high bar, defined by caselaw as conduct that goes

“beyond all possible bounds of decency”, and minor inconveniences will not

meet this bar. Hoy, 720 A.2d at 754.

      Plaintiffs allege a “host” of outrageous behavior on the part of the

defendants, including: (1) casino employees escorting plaintiffs’ guests to the

restaurant after denying them access to the casino; (2) casino employees

“intimidating” plaintiffs and their guests in the restaurant; (3) casino

employees “inducing” plaintiffs and their guests to leave the restaurant; (4)

casino employees “subjecting” plaintiffs and their guests to questioning by

the state police; and (5) the casino permanently banning plaintiffs from the

premises “for unspecified reasons.” (Doc. 30, p. 8). Even accepting these

allegations as true, none of the alleged behavior meets the high bar for

defendants’ conduct to be considered sufficiently outrageous for purposes of


                                    - 15 -
stating a claim for IIED. Because plaintiffs have failed to allege such

outrageous conduct, defendants’ motions to dismiss Count III of the

amended complaint will be GRANTED.



      d. Tortious Interference with Existing and/or Prospective
         Contractual Relationship
     Count IV of the amended complaint alleges that defendants

intentionally interfered with both existing and prospective contractual

relationships between plaintiff Mark Maloney and third parties.

     An action for tortious interference with an actual or prospective

contractual relationship requires a showing of:

           (1)   an    actual    or      prospective   contractual
           relationship;
           (2)   the purpose or intent to harm the plaintiff by
           preventing the relation from occurring;
           (3)   the absence of privilege or justification on the
           part of the defendant; and
           (4)   the occasioning of actual damages resulting
           from the defendant's conduct.
Perma–Liner Indus., Inc. v. U.S. Sewer & Drain, Inc., 630 F.Supp.2d 516,

524 (E.D.Pa. 2008). The second element is sometimes stated as

“purposeful action on the part of the defendant, specifically intended to harm

the existing relation.” Remick v. Manfredy, 238 F.3d 248, 263 (3d Cir. 2001)

                                      - 16 -
(citing Pelagatti v. Cohen, 536 A.2d 1337, 1343 (Pa. Super. Ct. 1987)). The

second and third element of tortious interference are intertwined with the

primary inquiry being whether or not the conduct was proper. Corrections

U.S.A. v. McNany, 892 F.Supp.2d 626, 641 (M.D.Pa. 2012).

     Defendants argue that plaintiffs have failed to allege any existing

contracts that were interfered with because of defendants’ actions.

Defendants specifically cite Centennial School District v. Independence

Blue Cross, 885 F.Supp. 683 (E.D.Pa. 1994). The court in Centennial

School District dismissed plaintiff’s claim for tortious interference with

existing contractual relationships because plaintiff failed to identify what

contractual relationships were threatened and did not even identify the type

of contracts allegedly harmed. Id. at 688. This is analogous with what has

occurred in this case. Plaintiffs have failed to allege any existing contracts

that were interfered with because of defendants’ actions and have not even

alleged what types of contracts were harmed. Thus, defendants’ motions to

dismiss plaintiffs’ claim for tortious interference with existing contractual

relationships will be GRANTED.

     Plaintiffs make the argument that the court in Centennial School

District also states that “prospective contractual relationships are by

definition more difficult to identify precisely.” Id. The court does in fact state


                                     - 17 -
this, but in this case, plaintiffs have still failed to allege enough facts to

survive defendants’ motion to dismiss. A “prospective contractual

relationship is something less than a contractual right, something more than

a mere hope.” Mifflinburg Telegraph, Inc. v. Criswell, 277 F.Supp.3d 750,

797 (M.D.Pa. 2017). Under Pennsylvania law, “[p]laintiffs must present

adequate proof of an objectively reasonable probability that a contract will

come into existence.” Id. “Plaintiffs need only demonstrate that it is

reasonably probable that it would have obtained a contract, not that it was

guaranteed to do so.” Id.

     Here, plaintiffs allege that plaintiff Mark Maloney would sometimes

attend business conferences and schedule business meetings and meals

at Mt. Airy resort. These alleged facts are not enough to establish “adequate

proof of an objectively reasonable probability that a contract will come into

existence.” Id. Since plaintiffs fail to establish a showing of an “objectively

reasonable probability that a contract will come into existence”, they have

failed to establish a prospective contractual relationship. Id. As a result,

defendants’ motions to dismiss plaintiffs’ claim for tortious interference with

prospective contractual relationships will be GRANTED.




                                    - 18 -
         e. Defendant Asbury’s Motion to Dismiss.

        In light of the fact that this court will be dismissing all substantive counts

of the plaintiffs’ complaint, including the only counts in which defendant

Asbury is included, i.e., Counts III and IV, defendant Asbury’s motion to

dismiss will be GRANTED as well.



V.       CONCLUSION

        For the reasons stated above, defendants’ motions to dismiss (Doc.

26, Doc. 28) will be GRANTED.3 An appropriate order shall issue.




                                             s/ Malachy E. Mannion______
                                             MALACHY E. MANNION
                                             United States District Judge
DATE: March 4, 2020
18-2268-01.dox




        3
         In light of the court’s ruling on the plaintiffs’ substantive claims, the
plaintiffs’ requests for declaratory relief and punitive damages need not be
addressed herein.

                                        - 19 -
